Citation Nr: 0943156	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1969 to 
June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision. 

At his hearing, the Veteran withdrew from consideration his 
claims of entitlement to service connection for hypertension 
and for glucose intolerance.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity. 

2.  The evidence does not show that the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

Criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran is currently rated at 30 percent for PTSD under 
38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

At a hearing before the Board in May 2009, the Veteran 
testified that he was attending weekly group therapy sessions 
for his PTSD.  The Veteran argued that a higher rating was 
warranted because he was having more problems with his anger, 
and he had difficulty dealing with people.  The Veteran 
stated that he was becoming more reclusive and actively tried 
to avoid people.  While he had been married several times, 
the Veteran indicated that all of his wives had eventually 
become unable to deal with him.  The Veteran denied having 
much of a social life, and he stated that he really had only 
one friend who had been through what he was going through.  
The Veteran indicated that he was self-employed as a 
mechanic; and he stated that his son helped him for a while 
dealing with the customers, but his son had gotten a job 
elsewhere and was therefore no longer able to help.

In January 2007, the Veteran underwent a VA examination at 
which it was noted that the Veteran had been divorced twice.  
The Veteran had two sons with whom he described having a good 
relationship.  One of whom he spoke with on a weekly basis.  
The Veteran described himself as a loner indicating that he 
had several acquaintances, but no close friends.  He denied 
and suicide attempts.  The examiner stated that the Veteran 
was moderately impaired with respect to his psychosocial 
functioning.  At the examination, the Veteran was friendly 
with a normal affect and an anxious mood.  He was noted to be 
alert and oriented and his thought processes and content were 
unremarkable.  The Veteran was noted to be paranoid, but he 
understood the outcome of his behavior and recognized that he 
had a problem.  The examiner indicated that the Veteran did 
display inappropriate behavior such as multiple fights, 
difficulty interacting with others, and social isolation.  
Nevertheless, the Veteran did not display any obsessive or 
ritualistic behavior, and he did not have any panic attacks, 
suicidal or homicidal ideations.  The Veteran's impulse 
control was fair (it was noted that the Veteran had not been 
in a fight in 5-6 years), he was able to maintain personal 
hygiene, and there was no interference with his activities of 
daily living.  It was noted that the Veteran was currently 
self-employed as a mechanic and had been for approximately 20 
years, but the Veteran reported having difficulty motivating 
himself to do his work in the past year.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 55 
indicating that the PTSD related symptoms were moderate in 
nature.  The examiner found that the Veteran's PTSD 
symptomatology did not cause deficiencies in judgment, 
thinking, family relations, work, mood or school.  However, 
the examiner did find that the Veteran's PTSD caused reduced 
reliability and productivity.

The Veteran underwent a second VA examination in April 2009 
at which the Veteran denied any social relationships or 
leisure pursuits.  The Veteran was neatly groomed and 
friendly.  His affect was normal and his mood was good.  He 
was alert and oriented and his thought processes and content 
was unremarkable.  No delusions or hallucinations were 
detected.  The Veteran did have some sleep impairment.  
However, he did not report any inappropriate behavior, he 
interpreted proverbs appropriately, and he denied any 
obsessive/ritualistic behavior.  Neither, panic attacks nor 
suicidal/homicidal ideations were reported.  The Veteran was 
noted to have good impulse control, without any episodes of 
violence; and he had no problems with his activities of daily 
living.  The examiner indicated that the Veteran remained 
employed on a part-time basis.  He indicated that the 
Veteran's PTSD was moderate and assigned a GAF of 55; 
explaining that the PTSD caused moderate impairment in 
functional status and quality of life.  The examiner found 
that the Veteran's PTSD did not cause total occupational and 
social impairment; nor did it cause deficiencies in judgment, 
thinking, family relations, work, mood or school.  However, 
the examiner did find that the Veteran's PTSD caused reduced 
reliability and productivity.

Extensive VA treatment records from throughout the course of 
the Veteran's appeal have been reviewed, but the symptoms 
reported in the individual records closely align with the 
symptoms identified at the Veteran's two VA examinations.  
For example, the Veteran was consistently assigned a GAF 
score of 55 throughout his VA treatment records and after 
both examinations, and it is noted that a rating between 51 
and 60 is assigned when an individual presents either 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks); or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).

The Veteran has argued that a rating in excess of 30 percent 
is warranted; and, based on the evidence of record, the Board 
agrees.  As noted above, a 50 percent rating is assigned when 
PTSD causes occupational and social impairment with reduced 
reliability and productivity; and the examiners at the 
Veteran's two VA examinations both specifically concluded 
that the Veteran's PTSD caused reduced reliability and 
productivity.

As such, the criteria for a 50 percent rating have been met.  
However, a rating in excess of 50 percent is not warranted, 
as the evidence does not show that the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

At both VA examinations the examiner's classified the 
severity of the Veteran's PTSD as moderate; and they also 
both specifically concluded that the Veteran's PTSD did not 
cause deficiencies in judgment, thinking, family relations, 
work, mood or school.  Similarly the VA treatment record 
showed no suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
speech; near-continuous panic; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  The Veteran reported benefiting from his group 
therapy sessions and he stated that his medication was 
generally helping.  Thus, the medical evidence simply does 
not show that the Veteran's PTSD is of such severity as to 
warrant a 70 percent rating.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  Accordingly, there 
is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


